Citation Nr: 1139671	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for status-post surgery, right thumb, with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secure electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

The Veteran's status-post surgery, right thumb, with limitation of motion results in painful motion with a gap no greater than one inch when attempting to oppose the thumb to the fingers.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating have been met for status-post surgery, right thumb, with limitation of motion.  38 U.S.C.A. § 5107(b), 1155 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5228 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claim that gave rise to this appeal was one for service connection, hence it is the notice applicable to that claim that is required.  The VCAA duty to notify was satisfied by notice provided to the Veteran at the time of his application in January 2007.  That notice informed him of the evidence necessary to substantiate his claim, including an initial disability rating, as well as his and VA's respective duties in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records.  Relevant VA examinations were afforded the Veteran in February 2007 and December 2009.  Reports of those examinations include a detailed description of his disability and took into account the history of the disability.  For these reasons the Board finds the examinations adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of the Veteran's appeal

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the rating decision in which service- connection for the Veteran's thumb disability was established.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service treatment records document that the Veteran underwent surgical right thumb release in October 2005.  As of February 2006 he was slowly improving from the treatment but with continuing trigger finger (tenosynovitis).  

Here, the Veteran has reported that he suffers from a loss of manual dexterity and pain due to his service-connected left thumb disability.  The RO rated this disability under the criteria for limitation of motion of the thumb, and the Board finds no more appropriate criteria.  Diagnostic Code 5024 provides that tenosynovitis is to be rated as limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation f motion for the affected joint.  In cases where limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Id.  

In all cases, the motion of interest is described as that of the thumb attempting to oppose the fingers and is described in terms of the gap between the thumb pad and the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  Where the resulting gap is more than two inches (5.1 cm.) a 20 percent rating is assigned.  Id.  Where the gap is from one to two inches (2.5 to 5.1 cm) a 10 percent rating is assigned.  Id.  Where the gap is less than one inch (2.5 cm.) a zero percent (noncompensable) rating is assigned.  Id.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 . DeLuca v. Brown, 8 Vet. App. 202   (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  38 C.F.R. § 4.40.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.  

Additionally, 38 C.F.R. § 4.59, titled "Painful Motion," applies to any musculo-skeletal disability that involves painful motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (explaining that application of § 4.59 is not limited to disabilities involving arthritis but applies more broadly).  Actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Service treatment records refer to the Veteran's left  thumb disability but provide only that he continued to have trigger finger (tenosynovitis) of the thumb after his October 2005 surgery to correct the condition.  

The first evidence probative of the extent of his right thumb disability is a report of a February 2007 compensation and pension (C&P) examination.  The Veteran reported that he suffered intermittent pain of his right thumb twice per day, elicited by physical activity and relieved by over the counter medication.  He reported that he could not bend his thumb and that his functional impairment consisted of difficulty in fine motor skills and full strength grasping and that his thumb hurt if he bumped it.  

Findings included that the Veteran is right handed.  The examiner explained that there was limitation of motion of the right thumb but the Veteran could tie his shoelaces, fasten buttons, and pick up and tear a piece of paper.  Examination findings included that the Veteran could reach with his thumb to within 2.5 cm of the base of the fifth finger, and was able to touch each of his fingers with his thumb.  Motion was essentially equal for both his right and left thumb with the exception of a 20 degree loss of metacarpophalangeal joint motion (40 degrees on the right, 60 degrees on the left).  Motion was not further limited by pain, weakness, lack of endurance, fatigue, or incoordination after repetitive exercise.  This report includes that the Veteran's worked as a jet engine mechanic and that he could do all activities of daily living.  

The Veteran underwent another relevant C&P examination in December 2009.  Although the claims file was not provided to the examiner, the examiner obtained from the Veteran a sufficient history of the disability.  Significantly, there is nothing relevant in the claims file as to the period between the two examinations.  The Veteran reported that his condition had progressively worsened since the last examination.  he reported that he had difficulty performing his job due to loss of right hand dexterity.  He also reported an overall decrease in right hand strength, limited motion, locking and weakness of his right thumb, and decreased motor skills.  He reported that he did not have flare-ups.  

Examination showed that he his active range of motion was limited so that he had a one inch gap between his thumb pad and fingers.  There was no ankylosis, deformity, or evidence of pain.  There was a decrease in pushing, pulling and twisting described by the examiner as "thumb give in."  The examiner stated that the right thumb disability had significant effects on the Veteran's occupational activities in that he had decreased manual dexterity, problems lifting and carrying, and decreased strength.  She stated that this resulted in moderate effects on the Veteran's ability to do chores, and mild effects on shopping, exercise, dressing, toileting, and grooming.  

It is clear to the Board from both of these examinations that the Veteran has painful motion of his right thumb, particularly in his occupation as a mechanic  The minimum compensable rating for a thumb disability is 10 percent.  As he has had pain on motion of his thumb since the date service-connection was granted, a 10 percent rating is warranted from that date.  

The preponderance of the evidence is, however, against assigning a schedular rating higher than 10 percent for any period of time on appeal.  He has never been found to have motion of the right thumb so limited as to result in greater than a one inch gap when attempting to oppose the right thumb to the right fingers.  There are no objective findings of further limitation of motion or limitation of function.  From the Veteran's description of his symptoms, the Board finds that limitation of motion and function, when considering the findings in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59, does not approximate a rating higher than 10 percent.  

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

This issue does not warrant referral for extraschedular consideration.  Although the examination report includes that the right thumb disability has significant effects on his occupation, the schedular criteria found at Diagnostic Code 5228 and 38 C.F.R. §§ 4.40, 4.45, and 4.59 contemplate all of his reported symptoms and level of disability.  His reported symptoms are loss of dexterity, loss of strength, and pain.  Pain is contemplated by §§ 4.40, 4.45, and § 4.59.  Loss of dexterity is contemplated by § 4.45 as that section refers to "[i]ncoordination, impaired ability to execute skilled movements smoothly.  Section 4.59 also contemplates weakened movement, less movement than normal, and excess fatigability.  Diagnostic Code 5228 contemplates his limitation of motion.  Given that Diagnostic Code 5228 addresses more limitation of motion than what the Veteran experiences and that consideration has been given in adjusting that rating by application of § 4.40 and § 4.45 to include additional limitation, the Board finds that the schedular criteria address the severity of his disability as well as disability more severe than he experiences.  Therefore, the Board declines to remand this issue for referral for extraschedular consideration.  

In summary, a 10 percent rating, but no higher, is warranted for the Veteran's status-post surgery, right thumb, with limitation of motion.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 10 percent disability rating for status-post surgery, right thumb, with limitation of motion, is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


